Citation Nr: 0108668	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 462	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post gastrectomy 
syndrome, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from February 1941 to July 
1945.  This appeal arises from a July 1999 rating decision, 
which denied a rating in excess of 40 percent for the 
veteran's service-connected postoperative status, duodenal 
ulcer disease.  


REMAND

In a written statement, dated in February 1999, the veteran, 
through his representative, submitted a claim for an 
increased rating for his service-connected postoperative 
status, duodenal ulcer disease.  In the statement, the 
representative indicated that the veteran was experiencing an 
increase in gastrointestinal symptoms, including stomach 
discomfort, nausea, and diarrhea.  

The veteran was accorded a VA gastrointestinal examination in 
July 1999.  In describing the veteran's medical history, the 
examination report indicated that he underwent a Billroth II 
surgical procedure in 1969.  (A VA hospital discharge 
summary, dated from June 1969 to July 1969, shows that he 
underwent a hemigastrectomy, posterior gastrojejunostomy, and 
vagotomy.)  As a residual of that surgery, he developed a 
dumping syndrome, with abdominal cramping and pain associated 
with weakness, sweating, dizziness, and loose stools.  The 
veteran reported that he usually develops diarrhea 
immediately after meals rich in sugar.  Sometimes he is not 
able to control his bowel movements because of the 
explosiveness of motility of his gastrointestinal tract.  He 
denied nausea, vomiting, and abdominal bloating.  His weight 
was stable, and the examiner indicated that "clinically" 
there were no signs of anemia.  On clinical evaluation, his 
abdomen was nontender, nondistended, soft, and negative for 
hepatosplenomegaly, with positive bowel sounds.  There was a 
median scar, approximately 25 to 30 centimeters in length, 
extending to the suprapubic area.  The examiner noted that 
the veteran's primary care physician was at the VA Medical 
Center in West Roxbury, Massachusetts (West Roxbury VAMC).  
In reviewing medical reports from West Roxbury VAMC, dated in 
December 1998, the examining physician noted that a 
laboratory report showed that the veteran is mildly anemic.  
The examining physician's assessment was that the veteran has 
a history of complicated peptic ulcer disease, which resulted 
in a Billroth II operation, which was itself complicated with 
dumping syndrome and occasional stool incontinence.  

In a written statement, dated in February 2000, the veteran 
asserted that his bowel movements are uncontrolled.  He 
indicated that he is experiencing a problem with stomach gas 
and small amounts of fecal matter on his underwear.  He 
stated that he has begun to wear a small pad, and he may 
begin wearing a diaper.  The veteran indicated that eating 
certain foods makes him sick, and he must carefully watch 
what he eats.  

Although the VA gastrointestinal examination of the veteran 
in July 1999 was comprehensive, the Board of Veterans' 
Appeals (Board) is still left with certain questions about 
medical aspects of this appeal, which require clarification.  

The veteran's service-connected post gastrectomy syndrome is 
currently rated 40 percent disabling under Diagnostic Code 
7308 of VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Under Diagnostic Code 7308, where the disorder is 
mild, and is manifested by infrequent episodes of epigastric 
distress, with characteristic mild circulatory symptoms or 
continuous mild manifestations, a 20 percent rating is 
warranted.  Where the disorder is moderate, and is manifested 
by less than frequent episodes of epigastric disorders, with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss, a 40 percent rating is 
warranted.  Where the disorder is severe, and is associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, a 60 percent rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (2000).  

As indicated above, on the veteran's recent VA 
gastrointestinal examination, it was not indicated that he 
was experiencing nausea, vomiting, weight loss and 
malnutrition.  A laboratory report from the West Roxbury VAMC 
indicated that he was mildly anemic.  Subsequent studies for 
anemia were not performed.  On examination, the physician 
concluded that the veteran was having occasional stool 
incontinence, which does not appear to be a common 
manifestation of post gastrectomy syndrome.  In any event, 
following the examination, the veteran asserted that his 
fecal incontinence is getting worse.  This matter, coupled 
with the fact that the examining physician did not indicate 
whether the veteran's postgastrectomy syndrome was mild, 
moderate, or severe in degree, necessitates further 
development.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist claimants in development 
of their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
postgastrectomy syndrome in calendar year 
1998 and thereafter.  After obtaining 
necessary releases, the RO should obtain 
records of all medical treatment 
identified and not previously included in 
the record (to include medical treatment 
of the veteran's postgastrectomy syndrome 
at the VA Medical Center in West Roxbury, 
Massachusetts), and associate those 
records with the claims folder.  

2.  After the foregoing development is 
completed, the veteran should be accorded 
a VA gastrointestinal examination to 
determine the severity of his 
postgastrectomy syndrome, as well as all 
current manifestations of this disorder.  
Studies of the veteran's blood must be 
performed to ascertain the presence or 
absence of anemia.   All clinical 
findings must be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner must furnish an opinion for the 
record as to whether the veteran's 
postgastrectomy syndrome is manifested by 
nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with 
malnutrition and anemia.  Further, the 
examiner must state whether or not the 
veteran is experiencing current fecal 
incontinence and, if so, whether this is 
a manifestation of his postgastrectomy 
syndrome or of another disorder.  If any 
current fecal incontinence is a 
manifestation of postgastrectomy 
syndrome, the examiner must describe the 
frequency of any incontinent bowel 
movements and indicate whether the 
veteran must wear a pad in connection 
therewith.  The examiner must comment as 
to whether the veteran's postgastrectomy 
syndrome is productive of moderate or 
severe disability.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Thereafter, the RO should review the 
claim for an increased rating for post 
gastrectomy syndrome to determine whether 
the claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



